Name: 98/360/EC: Commission Decision of 15 May 1998 amending Decisions 92/260/EEC, 93/195/EEC, 93/196/EEC and 93/197/EEC in relation to equidae from the Federal Republic of Yugoslavia (notified under document number C(1998) 1341) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  political geography;  means of agricultural production;  trade policy
 Date Published: 1998-06-06

 Avis juridique important|31998D036098/360/EC: Commission Decision of 15 May 1998 amending Decisions 92/260/EEC, 93/195/EEC, 93/196/EEC and 93/197/EEC in relation to equidae from the Federal Republic of Yugoslavia (notified under document number C(1998) 1341) (Text with EEA relevance) Official Journal L 163 , 06/06/1998 P. 0044 - 0045COMMISSION DECISION of 18 May 1998 amending Decisions 92/260/EEC, 93/195/EEC, 93/196/EEC and 93/197/EEC in relation to equidae from the Federal Republic of Yugoslavia (notified under document number C(1998) 1341) (Text with EEA relevance) (98/360/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and imports from third countries of equidae (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Articles 14, 15, 16, 18 and 19(ii) thereof,Whereas Commission Decision 97/736/EC (2) amending Council Decision 79/542/EEC (3) has authorised the imports of equidae from the Federal Republic of Yugoslavia;Whereas the health conditions and veterinary certification for the temporary admission of registered horses and for imports of registered equidae and equidae for breeding and production are laid down respectively in Commission Decisions 92/260/EEC (4) and 93/197/EEC (5), both as last amended by Decision 97/160/EC (6), for the re-entry of registered horses after temporary export in Commission Decision 93/195/EEC (7), as last amended by Decision 97/684/EC (8), and for the imports of equidae for slaughter in Commission Decision 93/196/EEC (9) as last amended by Decision 97/36/EC (10);Whereas therefore Decisions 92/260/EEC, 93/195/EEC, 93/196/EEC and 93/197/EEC have to be amended in order to lay down the animal health conditions and the veterinary certification for different types of imports of equidae from the Federal Republic of Yugoslavia; whereas the certificates used for other eastern European countries should be applicable in relation to equidae from the Federal Republic of Yugoslavia;Whereas, furthermore, to avoid confusion, the title of certificate D of Annex II to Decision 92/260/EEC should be amended in line with its Annex I;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Decision 92/260/EEC is amended as follows:1. In Annex I the list of countries in Group B is replaced by:'Australia (AU), Bosnia-Herzegovina (BA), Bulgaria (BG), Belarus (BY), Cyprus (CY), Czech Republic (CZ), Estonia (EE), Croatia (HR), Hungary (HU), Lithuania (LI), Latvia (LV), Former Yugoslav Republic of Macedonia (807), New Zealand (NZ), Poland (PL), Romania (RO), Russia (1) (RU), Slovak Republic (SK), Slovenia (SL), Ukraine (UA), Federal Republic of Yugoslavia (YU).`;2. In Annex II the title of certificate B is replaced by:'HEALTH CERTIFICATEfor the temporary admission of registered horses into Community territory from Australia, Bosnia-Herzegovina, Bulgaria, Belarus, Cyprus, Czech Republic, Estonia, Croatia, Hungary, Lithuania, Latvia, Former Yugoslav Republic of Macedonia, New Zealand, Poland, Romania, Russia (1), Slovak Republic, Slovenia, Ukraine, Federal Republic of Yugoslavia for a period of less than 90 days`;3. In Annex II the third indent of paragraph (d) of Chapter III of certificates A, B, C, D and E is replaced by:'- Australia (AU), Bosnia-Herzegovina (BA), Bulgaria (BG), Belarus (BY), Canada (CA), Switzerland (CH), Cyprus (CY), Czech Republic (CZ), Estonia (EE), Greenland (GL), Hong-Kong (HK), Croatia (HR), Hungary (HU), Iceland (IS), Japan (JA), Lithuania (LI), Latvia (LV), Former Yugoslav Republic of Macedonia (807), Macau (MO), Malaysia (peninsula) (MY), Norway (NO), New Zealand (NZ), Poland (PL), Romania (RO), Russia (1) (RU), Slovak Republic (SK), Singapore (SG), Slovenia (SL), Ukraine (UA), United States of America (US), Federal Republic of Yugoslavia (YU).`;4. In Annex II the title of certificate D is replaced by:'HEALTH CERTIFICATEfor the temporary admission of registered horses into Community territory from Argentina, Barbados, Bermuda, Bolivia, Brazil (1), Chile, Cuba, Jamaica, Mexico, Paraguay, Uruguay for a period of less than 90 days`.Article 2 Decision 93/195/EEC is amended as follows:1. In Annex I the list of countries in Group B is replaced by:'Australia (AU), Bosnia-Herzegovina (BA), Bulgaria (BG), Belarus (BY), Cyprus (CY), Czech Republic (CZ), Estonia (EE), Croatia (HR), Hungary (HU), Lithuania (LI), Latvia, (LV), Former Yugoslav Republic of Macedonia (807), New Zealand (NZ), Poland (PL), Romania (RO), Russia (1) (RU), Slovak Republic (SK), Slovenia (SL), Ukraine (UA), Federal Republic of Yugoslavia (YU).`2. In Annex II the list of countries in Group B in the title of the health certificate is replaced by:'Australia, Bosnia-Herzegovina, Bulgaria, Belarus, Cyprus, Czech Republic, Estonia, Croatia, Hungary, Lithuania, Latvia, Former Yugoslav Republic of Macedonia, New Zealand, Poland, Romania, Russia (1), Slovak Republic, Slovenia, Ukraine, Federal Republic of Yugoslavia.`Article 3 In Annex II footnote 3 to Decision 93/196/EEC, the list of countries in Group B is replaced by:'Australia, Bosnia-Herzegovina, Bulgaria, Belarus, Cyprus, Czech Republic, Estonia, Croatia, Hungary, Lithuania, Latvia, Former Yugoslav Republic of Macedonia, New Zealand, Poland, Romania, Russia (1), Slovak Republic, Slovenia, Ukraine, Federal Republic of Yugoslavia.`Article 4 Decision 93/197/EEC is amended as follows:1. In Annex I the list of countries in Group B is replaced by:'Australia (AU), Bosnia-Herzegovina (BA), Bulgaria (BG), Belarus (BY), Cyprus (CY), Czech Republic (CZ), Estonia (EE), Croatia (HR), Hungary (HU), Lithuania (LI), Latvia (LV), Former Yugoslav Republic of Macedonia (807), New Zealand (NZ), Poland (PL), Romania (RO), Russia (1) (RU), Slovak Republic (SK), Slovenia (SL), Ukraine (UA), Federal Republic of Yugoslavia (YU).`2. In Annex II the title of certificate B is replaced by:'HEALTH CERTIFICATEfor imports into Community territory of registered equidae and equidae for breeding and production from Australia, Bosnia-Herzegovina, Bulgaria, Belarus, Cyprus, Czech Republic, Estonia, Croatia, Hungary, Lithuania, Latvia, Former Yugoslav Republic of Macedonia, New Zealand, Poland, Romania, Russia (1), Slovak Republic, Slovenia, Ukraine, Federal Republic of Yugoslavia.`Article 5 This Decision is addressed to the Member States.Done at Brussels, 18 May 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 42.(2) OJ L 295, 29. 10. 1997, p. 37.(3) OJ L 146, 14. 6. 1979, p. 15.(4) OJ L 130, 15. 5. 1992, p. 67.(5) OJ L 86, 6. 4. 1993, p. 16.(6) OJ L 62, 4. 3. 1997, p. 39.(7) OJ L 86, 6. 4. 1993, p. 1.(8) OJ L 287, 21. 10. 1997, p. 49.(9) OJ L 86, 6. 4. 1993, p. 7.(10) OJ L 14, 17. 1. 1997, p. 57.